DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to amendments/arguments filed August 11, 2022.

Response to Arguments
Applicant’s arguments filed with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims under 35 USC 101 has been withdrawn. 
Applicant’s arguments with respect to claim(s) rejected under 35 USC 102 and 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantley et al, US 2014/0279269 in view of Zhang et al, US 2021/0125445.

As per claim 1, Brantley et al teaches a method, comprising: detecting, via an application programming interface, an order placed with an establishment by a customer ([0018-0022] – the customer orders items from a seller [0038] – invention described in terms of client and server (API architecture) to allow communication for order processing); tracking locations of a device ([0018-0023] – determines location of customer); identifying a vehicle driven by the customer within a geofenced area of an establishment's location ([0023, 0026] – geo-fenced area used to locate customer in vehicle); determining a specific location within the geofenced area where the vehicle is parked ([0026] – a geographical area can be defined by an operator, then when the customer enters that specific location a notification is generated); and sending a notification to an establishment device operated by delivery staff of the establishment that provides the specific location for an order number for the order ([0022, 0023] – a notification is sent to employees of the retail entity to perform one or more order processing tasks).  
Brantley et al fails to explicitly teach, while Zhang et al teaches sending an instruction to a device operated by the customer to begin reporting a customer’s location based on location services of the device and in response to the detecting ([0062-0065] – the customer arrival notification engine provides the customer response message to the customer computing device wherein the customer can indicate the parking location, vehicle color, etc).
Brantley et al, while teaching identifying a vehicle within a defined geofenced area to indicate an arrival as indicated above and also teaches the geo-fence boundary can encompass a building or lot [0035], fails to explicitly teach, while Zhang et al teaches identifying a vehicle based on the reporting of the customer’s location from the device ([0061-0065] – the customer arrival notification engine provides the customer response message to the customer computing device wherein the customer can indicate the parking location, vehicle color, etc) and determining a specific location using location information provided from the customer operating the device, wherein the specific location is selected by the customer ([0065] – customer enters parking location, vehicle color, using the customer computing device).
Further, while Brantley et al associates a customer order with a phone number, Brantley et al fails to explicitly teach an order number assigned by the establishment. Zhang et al teaches a customer order number associated with the order from the retailer; the order data is stored in a database identifying the order for the customer [0044].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the geo-fencing capabilities of Brantley et al the ability to include customer reporting capabilities as taught by Zhang et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Brantley et al fails to explicitly teach wherein detecting further includes instructing a mobile application (app) of the device operated by the customer to request vehicle identifying information for the vehicle from the customer.  Zhang et al teaches an analogous order pick-up system wherein the customer arrival notification engine provides the customer response message to the customer computing device wherein the customer can indicate the parking location, vehicle color, etc., [0062-0065].   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to gather vehicle identification information as taught by Zhang et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 10, Brantley et al fails to teach, while Zhang et al teaches the method of claim 1, wherein determining further includes receiving the specific location from the location information provided by the customer through the device based on a request for the specific location when the device is detected within the geofenced area ([0062-0065] – the customer arrival notification engine provides the customer response message to the customer computing device wherein the customer can indicate the parking location, vehicle color, etc). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to include customer reporting capabilities as taught by Zhang et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantley et al, US 2014/0279269 and Zhang et al, US 2021/0125445, in view of Wilkinson et al, US 2018/0082361.
As per claim 3, Brantley et al teaches prioritizing a customer order processing based on customer location [0023] but fails to explicitly teach the method of claim 1, wherein tracking further includes estimating an order preparation time for the order from preparation metrics associated with the establishment.  In an analogous order pick-up system, Wilkinson et al teaches determining a time for preparation of an order at the shopping facility based on size or nature of order [0020, 0088].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to determine a preparation time as taught by Wilkinson et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Brantley et al teaches prioritizing a customer order processing based on customer location [0023] but fails to explicitly teach wherein estimating further includes calculating an estimated arrival time of the customer based on the locations and the establishments location.  In an analogous order pick-up system, Wilkinson et al teaches route calculation wherein departure times are suggested so that the customer arrives at the facility with a desired time window [0035].  Wilkinson et al also teaches predicting a customer’s arrival time for pickup [0113].   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to estimate arrival time as taught by Wilkinson et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Brantley et al teaches sending a notification to process order tasks when a customer enters an area [0023] but fails to explicitly teach wherein calculating further includes sending a begin preparation instruction to a terminal operated by preparation staff of the establishment instructing the order to be prepared so that the order will be prepared at a time that substantially coincides with the estimated arrival time of the customer.  Wilkinson et al teaches instructions to prepare an order are sent a certain minimum time prior to the pick up time corresponding to the minimum time required to prepare the order [0076].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to send instructions to prepare the order at a time that coincides with the arrival time as taught by Wilkinson et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Claim 6, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantley et al, US 2014/0279269 and Zhang et al, UA 2021/0125445, in view of Shanmugam et al, US 2015/0348146.

As per claim 6, Brantley et al teaches detecting a user device within a geofenced area [0026], but fails to explicitly teach the method of claim 1, wherein identifying further includes pushing a welcome notification to the device operated by the customer upon detection of the device being within the geofenced area.  Shanmugam et al describes in-store zoning using geo-fencing to detect a mobile device in an area.  When the customer enters the entrance zone a welcome message is displayed on the customer device [0030-0032].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to display a welcome message as the user device enters a geofenced area as taught by Shanmugam et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Brantley et al teaches a method, comprising: presenting an interface on a display of a mobile device operated by a customer ([0018] – customer interface for order input); receiving order details through the interface from the customer for an order with a store for pickup at a store's location ([0018] – customer inputs order information for store pick-up]; forwarding, via an application programming interface (api) the order details to an order system associated with the store ([0022] – customer order transmitted to selected shopping facility, [0038] – invention described in terms of client and server (API architecture) to allow communication for order processing); tracking locations of the mobile device using location services of the mobile device ([0018-0023] – determines location of customer); detecting the mobile device within a geofenced area of the store's location based on the tracking of the locations of the mobile device and a geofence defined for a parking lot area of the stores location ([0023, 0026] – geo-fenced area used to locate customer in vehicle and also teaches the geo-fence boundary can encompass a building or lot [0035]) and sending a notification to the pickup manager or a pickup agent of terminal located at the store indicating that the customer has arrived at the store's location for order pickup ([0022, 0023] – a notification is sent to employees of the retail entity to perform one or more order processing tasks).    
Brantley et al fails to explicitly teach requesting through the interface vehicle identifying information for a vehicle that the customer will use when picking up the order at the store's location; forwarding the vehicle identifying information when provided to a pickup manager of a server.  Zhang et al teaches sending an instruction to a device operated by the customer to begin reporting a customer’s location based on location services of the device and in response to the detecting ([0062-0065] – the customer arrival notification engine provides the customer response message to the customer computing device wherein the customer can indicate the parking location, vehicle color, etc). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al the ability to gather vehicle identification information as taught by Zhang et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Brantley et al, while teaching identifying a vehicle within a defined geofenced area to indicate an arrival as indicated above and also teaches the geo-fence boundary can encompass a building or lot [0035], fails to explicitly teach, while Zhang et al teaches identifying a vehicle based on the reporting of the customer’s location from the device ([0061-0065] – the customer arrival notification engine provides the customer response message to the customer computing device wherein the customer can indicate the parking location, vehicle color, etc) and determining a specific location using location information provided from the customer operating the device, wherein the specific location is selected by the customer ([0065] – customer enters parking location, vehicle color, using the customer computing device).

The combination of Brantley et al and Zhang et al fails to explicitly teach presenting a welcome message to the customer through the interface.  Shanmugam et al describes in-store zoning using geo-fencing to detect a mobile device in an area.  When the customer enters the entrance zone a welcome message is displayed on the customer device [0030-0032].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of the combination the ability to display a welcome message as the user device enters a geofenced area as taught by Shanmugam et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
As per claim 17, the combination of Brantley et al and Shanmugam et al teach presenting the welcome message to the customer through the interface [0030-0032].  The combination fails to teach the message including an input field with the welcome message through the interface that requests the customer input a parking spot number for the vehicle indicating where the vehicle is parked within the parking lot area at the store's location.  Zhang et al teaches a screen on a customer device that displays a screen for a customer to provide a parking location (number, spot, etc.) [0064-0065].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Shanmugam et al the ability to allow the customer to enter a parking spot as taught by Zhang et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantley et al, US 2014/0279269, and Zhang et al, US 2021/0125445, in view of Shanmugam et al, US 2015/0348146 and Carr et al, US 9633389.
As per claim 7, the combination of Brantley et al, Zhang et al and Shanmugam et al does not explicitly teach the method of claim 6, wherein determining further includes tracking the vehicle within the geofenced area from images captured by cameras of the establishment's location.  Carr et al teaches an optical sensor such as a camera that captures vehicle license plates as the vehicle enters a designated area [column 8, line 62 – column 9, line 12].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley the ability to track the vehicle as taught by Carr et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the combination of Brantley et al, Zhang et al and Shanmugam et al does not explicitly teach the method of claim 7, wherein tracking the vehicle further includes comparing the images against vehicle identifying information provided by the customer for the vehicle when the order was placed.  Carr et al teaches an optical sensor such as a camera that captures vehicle license plates as the vehicle enters a designated area [column 8, line 62 – column 9, line 12] and the license plate is compared to that given in a customer order [column 9, lines 38-42].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley the ability to compare the plate information with customer orders as taught by Carr et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the combination of Brantley et al, Zhang et al and Shanmugam et al does not explicitly teach the method of claim 7, wherein tracking the vehicle further comprises identifying a license plate number for the vehicle in the images and comparing the license plate number against vehicle identifying information provided by the customer for the vehicle when the order was placed.   Carr et al teaches an optical sensor such as a camera that captures vehicle license plates as the vehicle enters a designated area [column 8, line 62 – column 9, line 12] and the license plate is compared to that given in a customer order [column 9, lines 38-42].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley the ability to compare the plate information with customer orders as taught by Carr et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantley et al, US 2014/0279269 and Zhang et al in view of Granbery et al, US 2016/0019526.
As per claim 11, Brantley et al teaches the method of claim 1, wherein determining further includes tracking the vehicle based on GPS signals when a device is within a geofenced area [0026], but fails to teach wireless beacon signals.  Granbery  et al teaches detecting customer location/arrival using beacon signals [0012, 0016].  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the beacon signals claimed.  The secondary reference discloses beacon signals and shows the use of beacon signals for location detection was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the beacon signals of the secondary reference for the GPS of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brantley et al, US 2014/0279269 and Zhang et al, US 2021/0125445 in view of Carr et al, US 9633389.
As per claim 12, Brantley et al and Zhang et al fail to explicitly teach tracking the vehicle further includes capturing vehicle features for the vehicle from images captured of the vehicle within the geofenced area and providing the vehicle features in the notification with the specific location.  Carr et al teaches an analogous order pick-up system wherein the customer order system gathers customer identification number that includes a vehicle license plate number (column 8, lines 40-61) and also teaches an optical sensor such as a camera that captures vehicle license plates as the vehicle enters a designated area [column 8, line 62 – column 9, line 12].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley et al and Zhang et al the ability to gather vehicle identification information as taught by Carr et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al, US 2018/0082361 and Zhang et al, US 2021/0125445, in view of Shanmugam et al, US 2015/0348146 and Granbery et al, US 2016/0019526.
As per claim 14, Wilkinson et al teaches the method of claim 1, wherein determining further includes tracking the vehicle based on GPS signals when a device is within a geofenced area [0133], but fails to teach wireless beacon signals.  Granbery et al teaches detecting customer location/arrival using beacon signals [0012, 0016].  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the beacon signals claimed.  The secondary reference discloses beacon signals and shows the use of beacon signals for location detection was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the beacon signals of the secondary reference for the GPS of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 15, Wilkinson et al fails to teach wherein detecting the wireless signal further includes determining a wireless signal strength of the wireless beacon signal.  Granbery et al teaches detecting customer location/arrival using beacon signals [0012, 0016] and considering signal strength [0062].  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the beacon signals claimed.  The secondary reference discloses beacon signals and shows the use of beacon signals for location detection was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the beacon signals of the secondary reference for the GPS of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per claim 16, the combination of Wilkinson et al, Zhang et al, Shanmugam et al fails to explicitly teach the method of claim 15, wherein determining further includes forwarding a beacon identifier transmitted in the wireless beacon signal and the wireless signal strength to the pickup manager or the pickup agent.  Granbery et al teaches the beacon signal broadcasts a check-in for the user device to initiate the order pick-up [0063].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Wilkinson et al the ability to “” as taught by “” since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the combination of Wilkinson et al, Zhang et al, Shanmugam et al fails to explicitly teach the method of claim 13, wherein presenting further includes forwarding beacon identifiers detected from beacons located at the store's location to the pickup manager or the pickup agent.  Granbery et al teaches the beacon signal broadcasts a check-in for the user device to initiate the order pick-up [0063].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Wilkinson et al the ability to “” as taught by “” since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu, US 2021/0352433 in view of Zhang et al, US 2021/0125445.
As per claim 19, Tu teaches a system, comprising: a server comprising at least one processor and a non-transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions; the executable instructions when executed by the at least one processor cause the at least one processor to perform operations, comprising [0051-0052]: attempting to obtain vehicle identifying information for a vehicle of a customer linked to an order placed by the customer with a store, wherein the order is a curbside pickup order placed by the customer ([0022] – vehicle identifying information is stored and linked to a customer and used to verify a customer prior to providing goods); determining when the customer has entered a geofenced area of a location for the store based on mobile device locations reported by a mobile device operated by the customer ([0023] – geo-fenced area to determine customer arrival); notifying a delivery system of the store that the customer has arrived at the store ([0021-0024] – notification is made to complete curbside delivery interactions).
Tu does not explicitly teach however Zhang et al teaches sending a welcome message to the mobile device for presentation to the customer [0064-0065]; determining a parking spot within the parking lot area where the customer parks the vehicle based on the vehicle identifying information after the welcome message was sent wherein the parking spot if selected by the customer [0064-0065]; notifying, via the api, the delivery system of the parking spot for delivering the order to the customer at the parking spot [0064-0065].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Tu the ability to send and receive information through the mobile device as taught by Zhang et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu, US 2021/0352433 and Zhang et al, US 2021/0125445 in view of Carr et al, US 9633389.
As per claim 20, Tu and Zhang et al fail to explicitly teach wherein the executable instructions associated with the determining of the parking spot further comprise: obtaining images captured by cameras of a parking lot; identifying the vehicle from the images based on the vehicle identifying information when obtained from the customer; and tracking the vehicle within the images to the parking spot.  Carr et al teaches an optical sensor such as a camera that captures vehicle license plates as the vehicle enters a designated area [column 8, line 62 – column 9, line 12].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Brantley the ability to track the vehicle as taught by Carr et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683